DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/102,052 filed on 11/23/2020 in which claims 1-17 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been considered by the examiner and put on record. An initialed copy is attached herewith.
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, line 1, delete the extra comma and replace the limitations of, “A method of controlling a vehicle, , the method comprising:” with -- A method of controlling a vehicle, the method comprising: --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5-10,13-17 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Oishi et al., (Oishi) US 2020/0185936 A1 (now USPAT 11,050,268 B2).
Regarding claim 1: Oishi at least discloses and shows in Figs. 1-3: A charging apparatus for a vehicle(100)(see ¶[0065] and Figs. 1 & 11) comprising: a third switching element(41a) provided between a first battery(11) and a second battery(12), the third switching element configured to electrically connect(when closed) or disconnect(when opened) the first battery(11) and the second battery(12); a first switching element(41b) configured to supply(Fig. 9) or cut off(Fig. 8) a charging current supplied from outside to the first battery(11); a second switching element(41c) configured to supply(Fig. 8) or cut off (Fig. 9)the charging current supplied from the outside to the second battery(12); and a controller(50) configured to control the first switching element(41b), the second switching element(41c), and the third switching element(41a) in order to selectively charge at least one of the first battery(11) or the second battery(12)(see ¶[0080]-[0082], [0085]-[0086]).
Regarding claim 2, Oishi further discloses, wherein the controller(50)(via the control of ECU 15; see ¶[0071]) is configured to: variably adjust(by equalization of amounts of charge) a magnitude of the charging current supplied to each of the first battery(11) and the second battery(12) so that a charging amount of the first battery is equal to a charging amount of the second battery(see [0014]-[0017], [0071] and Figs. 6-9).
Regarding claim 5, Oishi further discloses, wherein the controller(50) is configured to: control the first battery(11) and the second battery(12) to be charged as a single battery(series circuit P) by turning on the third switching element(41a ON) and turning off the first switching element(41b OFF) and the second switching element(41c OFF)(¶[0080] and Fig. 3).
Regarding claim 6, Oishi further discloses, wherein the controller(50) is configured to: control the first battery(11) and the second battery(12) to be independently charged(parallel circuit Q) by turning off the third switching element(41a OFF) and turning on the first switching element(41b ON) and the second switching element(41c ON)(see Fig. 2 and ¶[0080]).
Regarding claim 7, Oishi further discloses, wherein the controller(50) is configured to: control only one of the first battery(11) or the second battery(12) to be independently charged by: turning off the third switching element(41a OFF); turning on one of the first switching element(41b ON) or the second switching element(41c ON); and when one of the first switching element or the second switching element is turned on, turning off either the first switching element or the second switching element (see Fig. 4, table under rows (charging relay 41c and charging relay 41b) and columns (charging relay 41a, charging relay 41c, charging relay 41b) and Figs. 8-9).
Regarding claim 8, Oishi further discloses, wherein the controller(50) is configured to: control the first switching element(41b), the second switching element(41c), and the third switching element(41a) so that at least one of the first battery(11) or the second battery(12) is selectively charged in response to a charging capacity of an external charger(2 or 3) supplying the charging current(see [0089]-[0092]).
Regarding claim 9: Oishi at least discloses and shows in Figs. 1-4 & 6-9: A method of controlling a charging apparatus for a vehicle(100), the method comprising: identifying(via current(42) and voltage detectors (33A)), by a controller(50), a charging capacity of an external charger(2 or 3; see Figs. 2-3) supplying a charging current(output by charger C at charging port 20A; see ¶[0065]); and controlling, by the controller(50)(in combination with ECU 15; see ¶[0071]), a first switching element(41b), a second switching element(41c), and a third switching element(41a) so that at least one of a first battery(11) or a second battery(12) are selectively charged in response to the charging capacity of the external charger(2 or 3), wherein the first switching element(41b) is configured to supply(Fig. 9) or cut off(Fig. 8) the charging current supplied from outside to the first battery(11), and the second switching element(41c) is configured to supply(Fig. 8)) or cut off(Fig. 9) the charging current supplied from the outside to the second battery(12)(as seen in Figs. 2 -3 & 8-9).
Regarding claim 10, Oishi further discloses, wherein the method further comprises: variably adjusting, by the controller(50 in combination with ECU 15; see ¶[0071]), a magnitude of the charging current supplied to the first battery(11) and the second battery(12) so that a charging amount of the first battery(11) is equal(via equalization of amounts of charge) to a charging amount of the second battery(12) (see [0014]-[0017], [0071] and Figs. 6-9).
Regarding claim 13, Oishi further discloses, wherein the method further14Attorney Docket No: 15438-1503 comprises: controlling, by the controller(50), the first battery(11) and the second battery(12) to be charged as a single battery(series circuit P) by turning on the third switching element(41a ON)(see Fig. 3)  and turning off the first switching element(41b OFF) and the second switching element(41c OFF)(see Fig. 3 and ¶[0080]).
Regarding claim 14, Oishi further discloses, wherein the method further 14Attorney Docket No: 15438-1503comprises: controlling, by the controller(50), the first battery(11) and the second battery(12) to be independently charged by turning off the third switching element(41a OFF) and turning on the first switching element(41b ON) and the second switching element(41c ON) (see Fig. 2).
Regarding claim 15, Oishi further discloses, wherein the method further 14Attorney Docket No: 15438-1503comprises: controlling, by the controller(50), only one of the first battery(11) or the second battery(12) to be independently charged by: turning off the third switching element(41a OFF); turning on one of the first switching element(41b) or the second switching element(41c); and when one of the first switching element or the second switching element is turned on, turning off either the first switching element or the second switching element(see Fig. 4, table under rows (charging relay 41c and charging relay 41b) and columns (charging relay 41a, charging relay 41c, charging relay 41b) and Figs. 8-9).
Regarding claim 16: Oishi at least discloses and shows in Figs. 1-3: A vehicle(100)(see Figs. 1 and 11) comprising: a first battery(11) and a second battery(12); a third switching element(41a) provided between the first battery and the second battery, the third switching element configured to electrically connect(when turned ON) or disconnect(when turned OFF) the first battery(11) and the second battery(12); a first switching element(41b) configured to supply(Fig. 9) or cut off (Fig. 8)a charging current supplied from outside to the first battery(11)(see Figs. 2-3 and 8-9); a second switching element(41c) configured to supply(Fig. 8) or cut off(Fig. 9) the charging current supplied from the outside to the second battery(12); and a controller(50) configured to control the first switching element(41b), the second 15Attorney Docket No: 15438-1503switching element(41c), and the third switching element(41a) in order to selectively charge at least one of the first battery(11) or the second battery(12).
Regarding claim 17: Oishi at least discloses and shows in Figs. 1-3: A method of controlling a vehicle(100), the method comprising: identifying(via voltage (33A) and current(42) detectors, by a controller(50), a charging capacity of an external charger(2 or 3) supplying a charging current; and controlling, by the controller(50 in combination with ECU 15; see ¶[0071]), a first switching element(41b), a second switching element(41c), and a third switching element(41a) so that at least one of a first battery(11) or a second battery(12) is selectively charged in response to the charging capacity of the external charger(2 or 3), wherein the first switching element(41b) is configured to supply(Fig. 9) or cut off(Fig. 8) the charging current supplied from the outside to the first battery(11), the second switching element(41c) is configured to supply(Fig. 8)) or cut off(Fig. 9) the charging current supplied from the outside to the second battery(12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Oishi et al., (Oishi) US 2020/0185936 A1 in view of Oishi (third embodiment).
Regarding claims 3 and 11, Oishi discloses all the claimed invention as set forth and discussed above in claims 2 and respectively claim 10. Oishi further teaches, wherein: the first switching element(41b) comprises a first relay configured to adjust a supply amount of the charging current; and the second switching element comprises a second relay(41c) configured to adjust the supply amount of the charging current(see ¶[0081]).
Oishi differs from claimed invention in that he discloses a first relay(41b) instead of a first transistor and a second relay (41c) instead of a second transistor.
However, Oishi discloses the use of field effect transistors (FETs) (41e)  and (41f) in performing constant current control when equalizing the states of charges (see ¶[0139]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second relays in Oishi with FETs 41e and 41f of Oishi’s third embodiment to yield the predictable results of performing equalization of the states of charge of the batteries with fast switching speed and minimal switching losses, as is the characteristics and advantages of a FET over a relay.
Accordingly, claims 3 and 11 would have been obvious.
Regarding claims 4 and 12, modified Oishi discloses all the claimed invention as set forth and discussed above in claims 3 and 11. Oishi further discloses, wherein: the first switching element further comprises a first relay(relay 41b) configured to control the charging current; and the second switching element further comprises a second relay(relay 41c) configured to12Attorney Docket No: 15438-1503 control the charging current(see ¶[0081]).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,260,033 to Hayashida et al., (Hayashida) discloses a power supply device and vehicle including the same.
US 2020/0247269 to Botts et al., (Botts) discloses multiple chemistry battery systems for electric vehicles.
US 2015/0048795 to Hashimoto discloses a charge control apparatus and charge control method.
USPAT 11,167,662 to Strasser et al., (Strasser) discloses a method for operating an electrical energy storage device for a motor vehicle, and corresponding energy storage device.
USPAT 11,152,797 to Jaensch et al., (Jaensch) discloses a DC charging of an intelligent battery.
USPAT 11,001,150 to Hidaka discloses the general state of the art regarding a battery pack.
USPAT 10,630,098 to Sakakibara et al., (Sakakibara) discloses a charging control device.
USPAT 10,305,298 to Kristensen discloses a method and apparatus for creating a dynamically reconfigurable energy storage system.
EP 3360719 to Erhart et al., (Erhart) discloses the general state of the art regarding a dual power supply system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2022